DETAILED ACTION
Claims 41-60 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-60 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela, US 2019/0082184 A1, in view of Lin et al, US 2017/0323423 A1 (Lin).

Regarding Claim 41, Hannuksela discloses a method of processing 360-degree video, the method comprising: 
receiving a bitstream that includes encoded planar video, the bitstream including parameters identifying a cubemap projection geometry having a plurality of faces (Hannuksela [0094] – a syntax element may be defined as an element of data represented in the bitstream.  A syntax structure may be defined as zero or more syntax elements present together in the bitstream in a specified order), the parameters including:
 frame-packing information indicating a number of rows of the plurality of faces in the planar video and a number of columns of the plurality of faces in the planar video, and, for each of the plurality of faces (Hannuksela [0205] – In cubemap projection format, spherical video is projected onto the six faces of a cube. The cubemap may be generated e.g. by first rendering the spherical scene six times from a viewpoint, with the views defined by an 90 degree view frustum representing each cube face. The frame width and height for frame-packing may be selected at 3x2 cube side grid); and 
mapping the planar video to a 360-degree video using the identified cubemap projection geometry (Hannuksela [0204] – A specific projection for mapping a panoramic image covering 360* field-of-view horizontally and 180* field-of-view vertically to a rectangular 2D image plane is known as equirectangular projection; [0205] – In cubemap projection format, spherical video is projected onto the six faces (a.k.a.  sides) of a cube.  The cubemap may be generated e.g. by first rendering the spherical scene six times from a viewpoint, with the views defined by an 90 degree view frustum representing each cube face).
However, Hannuksela does not explicitly disclose a respective index indicating an amount of rotation of a respective face from among a predetermined set of rotation values.
Lin teaches a respective index indicating an amount of rotation of a respective face from among a predetermined set of rotation values (Lin [0013] – The mapping syntax elements may further comprise rotation indices, where each rotation index indicates a rotation angle for one cubic face of the current set of omnidirectional images at one location of the current cubemap image. One rotation index can be signaled for each cubic face of the current set of omnidirectional images. Each rotation index is coded using code table to indicate one rotation angle selected from a rotation angle set corresponding to [0° and 90°], [0°, +90°, -90° and 180°] or [0°, 90°, 180° and 270°]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hannuksela to have a respective index indicating an amount of rotation of a respective face from among a predetermined set of rotation values , as taught by Lin. One would be motivated as the rotation index is to signal the viewing direction and mapping of images to a cubemap image.

With regard to claim 47, the claim limitations are essentially the same as claim 41 but in a different embodiment. Therefore, the rational used to reject claim 41 is applied to claim 47. The Hannuksela reference further teaches a processor (Hannuksela [0071] – The apparatus 50 may comprise a controller 56 or processor for controlling the apparatus 50).
With regard to claim 53, the claim limitations are essentially the same as claim 41 but in a different embodiment. Therefore, the rational used to reject claim 41 is applied to claim 53. The Hannuksela reference further discloses an encoder (Hannuksela Fig.9 – 1510 Encoder).
With regard to claim 56, the claim limitations are essentially the same as claim 53 but in a different embodiment. Therefore, the rational used to reject claim 53 is applied to claim 56. The Hannuksela reference further discloses a processor (Hannuksela [0071] – The apparatus 50 may comprise a controller 56 or processor for controlling the apparatus 50).


Regarding Claim 42, Hannuksela and Lin teach the method of claim 41, as outlined above.
However, Hannuksela does not explicitly disclose the predetermined set of rotation values includes rotation values of 0°, 90°, 180°, and 270°.
Lin [0013] – The mapping syntax elements may further comprise rotation indices, where each rotation index indicates a rotation angle for one cubic face of the current set of omnidirectional images at one location of the current cubemap image. One rotation index can be signaled for each cubic face of the current set of omnidirectional images. Each rotation index is coded using code table to indicate one rotation angle selected from a rotation angle set corresponding to [0° and 90°], [0°, +90°, -90° and 180°] or [0°, 90°, 180° and 270°]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hannuksela to have a predetermined set of rotation values includes rotation values of 0°, 90°, 180°, and 270°, as taught by Lin. One would be motivated as the rotation index is to signal the viewing direction and mapping of images to a cubemap image.

With regard to claim 48, the claim limitations are essentially the same as claim 42 but in a different embodiment. Therefore, the rational used to reject claim 42 is applied to claim 48.
With regard to claim 54, the claim limitations are essentially the same as claim 42 but in a different embodiment. Therefore, the rational used to reject claim 42 is applied to claim 54.
With regard to claim 57, the claim limitations are essentially the same as claim 42 but in a different embodiment. Therefore, the rational used to reject claim 42 is applied to claim 57.


Regarding Claim 43, Hannuksela, in combination, further discloses the method of claim 41, wherein the number of rows of the plurality of faces is two and the number of columns of the plurality of faces is three (Hannuksela [0205] – In cubemap projection format, spherical video is projected onto the six faces of a cube. The cubemap may be generated e.g. by first rendering the spherical scene six times from a viewpoint, with the views defined by an 90 degree view frustum representing each cube face. The frame width and height for frame-packing may be selected at 3x2 cube side grid).

With regard to claim 49, the claim limitations are essentially the same as claim 43 but in a different embodiment. Therefore, the rational used to reject claim 43 is applied to claim 49.
With regard to claim 55, the claim limitations are essentially the same as claim 43 but in a different embodiment. Therefore, the rational used to reject claim 43 is applied to claim 55.
With regard to claim 58, the claim limitations are essentially the same as claim 43 but in a different embodiment. Therefore, the rational used to reject claim 43 is applied to claim 58.


Regarding Claim 44, Hannuksela and Lin teach the method of claim 41, as outlined above.
However, Hannuksela does not explicitly disclose the parameters identifying the cubemap projection geometry are provided in a picture parameter set in the bitstream.
Lin teaches the parameters identifying the cubemap projection geometry are provided in a picture parameter set in the bitstream (Lin [0110] – if the cubic face is selected as the layout format, a second flag is transmitted in the sequence level, view level, picture level, slice level, tile level, SPS, VPS, or APS of the bitstream to select one cubic type from a set of cubic types, which includes at least two of 1.x.6 cubic format, 2.x.3 cubic format, 3.x.2 cubic format and 6.x.1 cubic formats).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hannuksela to have parameters identifying the cubemap projection geometry are provided in a PPS in the bitstream, as taught by Lin. One would be motivated as the PPS has parameters used through a single picture used.

With regard to claim 50, the claim limitations are essentially the same as claim 44 but in a different embodiment. Therefore, the rational used to reject claim 44 is applied to claim 50.


Regarding Claim 45, Hannuksela and Lin teach the method of claim 41, as outlined above.
However, Hannuksela does not explicitly disclose the parameters identifying the cubemap projection geometry are provided in a sequence parameter set in the bitstream.
Lin teaches the parameters identifying the cubemap projection geometry are provided in a sequence parameter set in the bitstream (Lin [0110] – if the cubic face is selected as the layout format, a second flag is transmitted in the sequence level, view level, picture level, slice level, tile level, SPS, VPS, or APS of the bitstream to select one cubic type from a set of cubic types, which includes at least two of 1.x.6 cubic format, 2.x.3 cubic format, 3.x.2 cubic format and 6.x.1 cubic formats).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hannuksela to have parameters identifying the cubemap projection geometry are provided in a SPS in the bitstream, as taught by Lin. One would be motivated as the SPS has parameters shared throughout a sequence of images, reducing redundant data for each individual picture that may have common parameters with another picture.

With regard to claim 51, the claim limitations are essentially the same as claim 45 but in a different embodiment. Therefore, the rational used to reject claim 45 is applied to claim 54.


Regarding Claim 46, Hannuksela and Lin teach the method of claim 41, as outlined above.
However, Hannuksela does not explicitly disclose the parameters identifying the cubemap projection geometry are provided in a video parameter set in the bitstream.
Lin teaches the parameters identifying the cubemap projection geometry are provided in a video parameter set in the bitstream (Lin [0110] – if the cubic face is selected as the layout format, a second flag is transmitted in the sequence level, view level, picture level, slice level, tile level, SPS, VPS, or APS of the bitstream to select one cubic type from a set of cubic types, which includes at least two of 1.x.6 cubic format, 2.x.3 cubic format, 3.x.2 cubic format and 6.x.1 cubic formats).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hannuksela to have parameters identifying the cubemap projection geometry are provided in a VPS in the bitstream, as taught by Lin. One would be motivated as the VPS has parameters shared throughout all the images and data used throughout the video, reducing redundant data that is common between the different images and layers.

With regard to claim 52, the claim limitations are essentially the same as claim 46 but in a different embodiment. Therefore, the rational used to reject claim 46 is applied to claim 52.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMIR SHAHNAMI/Examiner, Art Unit 2483